Citation Nr: 1639891	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-00 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in December 2015 when entitlement to a rating in excess of 10 percent for left foot hallux valgus with callosities, status post bunionectomy was denied.  The matters of entitlement to an increased rating for right knee sprain, and entitlement to service connection for erectile dysfunction, total knee replacement of the left knee, degenerative disc disease of the cervical and cervicothoracic spine, headaches, and post-traumatic stress disorder (PTSD) were remanded for additional development.  In reaching this decision, the Board determined that TDIU had not been raised on appeal.  

Thereafter, the Veteran appealed the December 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Joint Motion for Partial Remand (JMPR), it was noted that the Veteran did not wish to appeal the denial of the increased rating for left foot hallux valgus.  It was further noted that the Court did not have jurisdiction over the claims that have been remanded.  However, the parties agreed that a claim for TDIU had been raised in a March 2014 claim and should have been addressed by the Board.  In August 2016 the Court granted the motion to partially vacate that portion of the December 2015 decision which declined to address entitlement to TDIU, and remanded the matter for action consistent with the JMPR.  The appeal has now been returned to the Board.  The issue on appeal has been characterized according to the JMPR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was most recently afforded a VA examination of his feet in January 2015.  Unfortunately, the portion of the examination report that addresses the functional impact of his service connected disabilities on his employability was not completed ("No response provided").  Furthermore, it does not appear that an opinion has been obtained that addresses the combined functional impact of the Veteran's service-connected disabilities.  The Board believes that such an opinion would be helpful in the adjudication of this matter and finds that an attempt to obtain such an opinion should be made on remand. 

Furthermore, the Board notes that although the Veteran recently underwent a June 2016 VA examination of his right knee disability as requested by the December 2015 remand, his claim for an increased rating for this disability has not yet been adjudicated.  As this may impact the claim for TDIU, the Board finds that the adjudication of that claim should be completed prior to the adjudication of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S. Ct. 75 (2011), modified, 26 Vet. App. 31 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

2.  After the completion of all development requested by the December 2015 remand in regards to the Veteran's claim for an increased rating for his right knee sprain, readjudicate the matter.  

3.  Afterwards, adjudicate the Veteran's claim for a total rating based on individual unemployability due to service-connected disabilities.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




